

117 HR 1966 IH: Empowering Nonprofits Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1966IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Miss González-Colón (for herself, Ms. Velázquez, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require executive agencies to reduce cost-sharing requirements for certain grants with certain nonprofit organizations, and for other purposes.1.Short titleThis Act may be cited as the Empowering Nonprofits Act.2.Removal and reduction of cost-sharing requirements for grants(a)Removal of cost-Sharing requirement during the COVID–19 emergency periodAny cost-sharing requirement for an eligible nonprofit organization for grants made directly to that organization by an executive agency shall be waived during a COVID–19 emergency period. (b)Reduction of cost-Sharing requirementBeginning on the expiration of the COVID–19 emergency period and ending 5 years thereafter, the head of an executive agency shall reduce any cost-sharing requirement 25 percent for an eligible nonprofit organization for grants made directly to that organization.(c)DefinitionsIn this section:(1)COVID–19 emergency periodThe term COVID–19 emergency period means a period that—(A)begins on the date of a determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19; and(B)ends on the date on which such determination (including any renewal thereof) terminates.(2)Eligible nonprofit organizationThe term eligible nonprofit organization means a nonprofit organization that is located in a State with more than 20 percent of individuals living below the Federal poverty line.(3)Executive agencyThe term executive agency has the meaning given in section 133 of title 41, United States Code.(4)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1968 and exempt from taxation under section 501(a) of such Code.(5)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Tribe.